USDC SDNY

DOCUMENT
EPSTEIN ELECTRONICALLY FILED
BECKER DOC #:

GREEN pate FiLep:___!/13/2020

 

Attomeys at Law

Shira M. Blank
t 212.351.4694
f 212.878.8600
SBlank@ebglaw.com

January 13, 2020

VIA ECF

Honorable Analisa Torres
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Himelda Mendez, et al. v. J. Crew Group, Inc.,
Case No. 1:19-cv-11135-AT

Dear Judge Torres:

This firm represents defendant J. Crew Group, Inc. (“J. Crew’) in the above-captioned
matter. We write jointly with counsel for plaintiff Himelda Mendez to respectfully request that
the Court adjourn the Initial Conference, which is currently scheduled for February 4, 2020, sine
die (with all related deadlines being similarly adjourned).

In plaintiff's Class Action Complaint, she asserts that J. Crew has discriminated against
her, and other similarly situated individuals, by failing to sell store gift cards that contain writing
in Braille. On January 2, 2020, J. Crew waived service of the summons and Complaint, making
its response to the Complaint due by March 2, 2020 — approximately a month after the Initial
Conference. J. Crew wishes to file a motion to dismiss plaintiff's Class Action Complaint, and
intends to request the Court’s permission to do so after it has complied with this Court’s Individual
Rules which set forth prerequisites for filing such a motion. In an effort to work cooperatively,
the parties have discussed J. Crew’s anticipated motion, and should the Court grant permission to
do so, intend to agree upon a proposed briefing schedule at the appropriate time. In light of J.
Crew’s anticipated motion to dismiss, the parties respectfully request that the Court adjourn the
Initial Conference in the interest of judicial efficiency.

This is the parties’ first request for an adjournment of the Initial Conference (and related
deadlines). The requested adjournment will not impact any other scheduled dates.

We thank the Court for its consideration of this request.

Epstein Becker & Green, P.C. | 875 Third Avenue | New York, NY 10022 | t 212.351.4500 | f 212.878.8600 | ebglaw.com
Hon. Analisa Torres
January 13, 2020
Page 2

Respectfully Submitted,

/s/ Shira M. Blank
Shira M. Blank

ce: Bradly G. Marks (via ECF)
Joshua A. Stein (via ECF)

GRANTED in part, DENIED in part. The initial
pretrial conference scheduled for February 4,
2020 is ADJOURNED to March 19, 2020, at
11:40 a.m. By March 12, 2020, the parties shall
submit their joint letter and proposed case
management plan.

Dated: January 13, 2020 Oe a

New York, New York ANALISA TORRES
United States District Judge
